
	
		II
		112th CONGRESS
		1st Session
		S. 1531
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2011
			Mr. Johanns (for
			 himself, Mr. McCain,
			 Mr. Inhofe, Mr.
			 Paul, Mr. Johnson of
			 Wisconsin, Mr. Grassley,
			 Mr. Thune, Mr.
			 Barrasso, and Mr. Enzi)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide a Federal regulatory moratorium, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Two-Year Regulatory Freeze Act of
			 2011.
		2.Federal
			 regulatory moratoriumExcept
			 as provided in section 3, no department or agency of the United States shall
			 publish new rules or regulations, or finalize or otherwise enforce or give
			 lawful effect to draft rules or regulations until January 31, 2013.
		3.Exceptions to
			 moratoriumSection 2 does not
			 apply in the case of a rule excepted by section 553(a) of title 5, United
			 States Code, from the requirements of that section or for which notice of
			 proposed rulemaking is not required under subsection 553(b) of title 5, United
			 States Code.
		
